PER CURIAM.
Ford’s appeal seeks review of a final judgment for damages in favor of Barnacle Bill, appellant’s tenant, resulting from delay caused by Ford in repairing the leased premises following storm damage. Having considered the errors alleged by appellant pertaining to the admission of appellee’s exhibits, denying appellant’s motion for new trial and motion for remittitur, and the admission into evidence of appellant’s exhibit, we find no error.
AFFIRMED.
BOYER, Acting C. J., and MILLS and ERVIN, JJ., concur.